FILED
                           NOT FOR PUBLICATION                             OCT 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10310

              Plaintiff - Appellee,              D.C. No. 1:11-cr-00029-RVM-1

  v.
                                                 MEMORANDUM*
ROWENA AGNES URUMELOG,

              Defendant - Appellant.


                  Appeal from the United States District Court
                 for the District of the Northern Mariana Islands
               Ramona V. Manglona, Chief District Judge, Presiding

                      Argued and Submitted October 9, 2013
                               Honolulu, Hawaii

Before: KOZINSKI, Chief Judge, and FISHER and WATFORD, Circuit Judges.

       1. Sufficient evidence supports Urumelog’s conviction for immigration

document fraud under 18 U.S.C. § 1546(a). A rational jury, “viewing the evidence

in the light most favorable to the prosecution,” Jackson v. Virginia, 443 U.S. 307,

319 (1979), could have found that the signature attesting to the false statement was



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Urumelog’s by comparing it to her signature on other documents admitted into

evidence. See, e.g., United States v. Alvarez-Farfan, 338 F.3d 1043, 1045 (9th Cir.

2003). The jury could also have found that Urumelog knowingly subscribed to this

false statement. Urumelog’s visit to the adjudicator regarding the first I-130

suggests she knew that the first form had been filed when she signed the second.

      2. The district court did not abuse its discretion in admitting “other acts”

evidence. First, none of the evidence ran afoul of Federal Rule of Evidence

404(b), because each item helped explain Urumelog’s knowledge of the

immigration system or her motive for attesting to a false statement. Second, the

prejudicial effect of the contested evidence did not substantially outweigh its

probative value. See Fed. R. Evid. 403. In context, none of the evidence had “an

undue tendency to suggest decision on an improper basis.” Old Chief v. United

States, 519 U.S. 172, 180 (1997) (citation omitted).

      3. The district court correctly applied U.S.S.G. § 2L2.1 rather than

§ 2B1.1(a). The Sentencing Guidelines Statutory Index specifies § 2L2.1 as an

offense guideline applicable to 18 U.S.C. § 1546, see U.S.S.G. App. A, and that

guideline is “most appropriate” for the crime of which Urumelog was convicted.

See United States v. McEnry, 659 F.3d 893, 898 (9th Cir. 2011) (citation omitted).

The district court did not abuse its discretion in denying Urumelog a downward


                                          2
adjustment pursuant to § 2L2.1(b)(1) for acting “other than for profit.” The record

supports the court’s conclusion that Urumelog completed the second I-130 with the

expectation she would receive some consideration in return, and that she in fact

received compensation in the form of beer.

      AFFIRMED.




                                         3